OAKES, Senior Circuit Judge,
dissenting:
I respectfully dissent.
I have certain misgivings about whether the evidence in the record is sufficiently substantial to support the findings of the IRB. These misgivings are based primarily on the fact that the district court’s sweeping holding that “all of the objections that Simpson raises to the IRB Opinion Decision ... are merit-less,” is not entirely accurate. The Government concedes that one objection is sound, namely, that “the IRB did not rely [on] Peters’s speaking at a rally in 1990.” At least two other objections also have considerable merit: one, that the IRB did not rely on the Local’s providing Peters with an office, and, two, that it likewise did not rely on Simpson’s allowing Peters to address Local 743’s shop stewards’ meeting in 1991. On the other hand, the Government is correct that the IRB did mention in a footnote that Peters continued to have an office on Local 743’s premises pursuant to the Local’s Resolution (passed prior to the court-approved settlement in the civil RICO suit), which enabled the Local’s membership to know of Peters’s continuing involvement in the union’s affairs, and that “it never occurred to Simpson to take away Peters’s office” following Peters’s resignation in May 1989. The Government is also correct that the IRB pointed out inconsistencies in Simpson’s statements, namely, the contrast between his written statement that Peters had made an uninvited appearance at a 1991 shop stewards’ seminar and his oral testimony at the IRB hearing that he called Peters to invite him to that seminar. On balance, therefore, I do not permit these misgivings about the strength of the evidence against Simpson to shape this dissent.
I also consider, but ultimately am not persuaded by, the contention that Judge E del-stein and Independent Administrator Lacey approved and sanctioned Peters’s activities by permitting Local 743 to pay one expense account for his appearance as the chair of a golf tournament. It is true that, in response *350to an interrogatory from the Chief Investigator, Simpson sent the Chief Investigator a copy of the February 19, 1988, Resolution and a copy of Attorney Gittler’s May 24, 1989, letter informing Simpson that his dealings with Peters were proper. Simpson further stated his understanding that there was “no prohibition or restriction on associating or working with Mr. Peters or being assisted by Mr. Peters’s experience and knowledge.” Yet, I do not see how the Chief Investigator could in any way be estopped by having failed to bring charges for three years or even by not having advised Simpson that his conduct was improper. I do think, however, this goes to the appropriateness of the “sentence,” which is the point of this dissent.
I say “sentence” advisedly. The Government calls it a “penalty” and “discipline.” The district court referred to Simpson’s “sanctions.” United States v. International Bhd. of Teamsters, 931 F.Supp. 1074, 1112-15 (S.D.N.Y.1996). However one refers to the order of the IRB, it amounts to a “permanent bar” “from holding any position with the IBT or any IBT-affiliated entity in the future,” and a permanent injunction on his thereafter obtaining “employment, consulting or other work with the IBT, or any IBT-afiSliated entity.” While the Government interprets this restriction to mean that he is not barred from membership in any Teamsters union, and therefore can presumably still obtain a truck driver’s job or its equivalent, it is a pretty severe penalty, sanction or sentence, whatever it is labeled.
It is particularly harsh when we take into account the overall context of Simpson’s service to the union and the circumstances surrounding his wrongful conduct.
Simpson is a 60-year-old man who rose from being a Montgomery Ward warehouse worker to becoming the President of Local 743, the largest local in the IBT. He has never been accused of having ties to any criminal organization or having ever associated in any manner with any member of organized crime. Indeed, he cleared two FBI investigations initiated by an IRB member in connection with Simpson’s quest to become an International Trustee at the 1991 IBT convention (which was successful, incidentally: Simpson obtained the highest vote total of any person running for any office in that organization). Until the present charges were brought, he had never been accused of any wrongdoing other than having been arrested on a union picket line. He has been a highly-respected labor leader whose character was attested to at the IRB hearing by a former Attorney General of Illinois and a former Mayor of Chicago. He had been named by the U.S. State Department to oversee the elections bringing Nelson Mandela to the leadership of South Africa. The City Council of Chicago unanimously passed a resolution to the effect that he be given back his job. President Ron Carey of the IBT had named Simpson to various positions and panels holding hearings on trustee issues involving various IBT locals, including Locals 1714, 413, 407 and 507, up until August of 1993 when Simpson, as an International Trustee, signed a letter to Carey questioning Carey’s handling of IBT finances. Indeed, as late as January 13, 1993, Carey had made Simpson a trustee of Local 703.
Simpson’s wrongful conduct consisted largely of condoning Peters’s post-retirement association with Local 743. Peters, it should be pointed out, had been President of the Chicago Local from approximately 1945 until April 1, 1988, when he retired at age 69. Moreover, on February 19, 1988, the board passed a resolution designating Peters as President Emeritus for life, calling for his continued participation as advisor and consultant to the union, reimbursing him for expenses that he might incur in that capacity, and making available to him an office on the premises of Local 743. All this occurred before the civil RICO lawsuit was filed against the IBT and its officials. To be sure, when the civil RICO suit was filed, Peters, as a Vice President of the General Executive Board of the IBT, was personally named as a defendant, and the Local 743 counsel undertook his representation. Peters’s settlement with the Government, which was memorialized in a consent decree, required him to retire from all positions as an officer, agent, representative or employee of the IBT or any IBT-affiliate, including Employee Benefit Funds. But, the settlement permitted him *351to stay on in his existing capacities for periods up to an additional six and one-half months. Moreover, he was permitted, with Government acquiescence, to be reimbursed by the IBT for his legal fees and expenses. The letter from Peters’s counsel, which gave Simpson an opinion that Peters’s continued association with the local was in accordance with the consent decree, is not a complete defense for Simpson because the legal advice was not independent; yet, the letter should be viewed at least as mitigation of Simpson’s conduct.
United States v. International Bhd. of Teamsters (Sansone), 792 F.Supp. 1346 (S.D.N.Y.1992), which imposed a permanent bar to office or a position of trust, is perhaps the closest case to the present one. Our opinion affirming that decision held that, while defendant Sansone’s penalty was “admittedly drastic,” and while it was true that there had been no suggestion that Sansone himself had ties to organized crime, his refusal to recognize his duty to investigate union officials who were connected to organized crime demonstrated that he was unfit to occupy a position of trust. United States v. International Bhd. of Teamsters (San-sone), 981 F.2d 1362, 1372 (2d Cir.1992). While stating that we might not have reached the same conclusion as did the Independent Administrator, we upheld the latter’s ruling “[i]n an effort to maintain the institutional integrity of the Union and to dissipate a climate where Union officials acquiesce in the criminal exploits of their col-leagues____” Id.
Unlike Sansone, however, there is not a shred of evidence here that Simpson had even a hint of Peters’s connection with organized crime other than the fact that he had been named as a defendant in the civil RICO suit in his capacity as one of the 16 Vice Presidents on the IBT General Executive Board. This fact is far from conclusive— people get named as defendants in civil RICO suits every day without being connected to La Cosa Nostra. It was not until January of 1993 that Attorney Gittler was advised that an FBI agent stated in an affidavit that he believed Peters had ties to organized crime in that he was “an associate of LCN Capo Joseph Lombardo.” Gittler so advised Simpson sometime in January 1993. But the same affidavit went on to list the names of all Chicago area union members associated with organized crime, and Peters’s name was not on the list. A few months later, in August 1993, a second affidavit containing identical allegations against Peters as the first one prompted Simpson to order that Local 743’s relationship with Peters be severed. This was one year before the present charges were brought.
Contrary to the Government’s assertion, I do not think that this case is in any respect as egregious as Sansone. Though I was a member of the panel that voted to affirm in Sansone, I believe that the sanctions against Simpson are too severe and would accordingly remand for imposition of a lesser punishment, such as a temporary barring of Simpson from positions of trust, rather than the permanent one that has been ordered.